Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The preliminary amendment filed March 29, 2021 has been entered.  Claims 21-40 are new.  Claims 1-20 are canceled.  Currently, claims 21-40 are pending for examination.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 21, 27, 30, 35-36, 40 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 12 of U.S. Patent No. 9,272,143 in view of Burnes et al. (US PG Pub 2010/0114195).  Claims 1 and 12 of the patent discloses the claimed limitations except for stating in response to detection of a cardiac event, activate the VNS subsystem to deliver an acute anti-arrhythmic VNS therapy different from the chronic VNS therapy to the patient; and in response to a continuation of the cardiac event after delivery of the acute anti-arrhythmic VNS therapy, activate the ICD subsystem to deliver electrical cardioversion-defibrillation energy to the patient.  Burnes et al. however, teaches it is known in the art to deliver a VNS stimulation chronically such as prior to confirmation of the existence of an arrhythmia, and then when the arrhythmia is detected, delivering an acute anti-arrhythmic VNS therapy, and if the arrhythmia continues afterward, delivering a defibrillation shock with an ICD ([0027]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the patented claim to include the teachings of Burnes et al. in order to “help avoid delivering unnecessary defibrillation shocks to patient” ([0027]).   

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 21-40 is/are rejected under 35 U.S.C. 103 as being unpatentable over Libbus et al. (US Pat 9,272,143) in view of Burnes et al. (US PG Pub 2010/0114195).
Regarding claims 21, 27, 30, 35, 36, 40, Libbus et al. discloses an implantable neurostimulation system and method, comprising: a pulse generator comprising a vagus nerve stimulation (VNS) subsystem and a control system comprising a processor configured to: activate the VNS subsystem to deliver chronic VNS therapy to a patient (col. 20, lines 15-35), wherein delivering the chronic VNS therapy comprises: delivering a stimulation signal having an ON time and an OFF time; monitoring a baseline heart rate signal acquired by a heart rate sensor 31 during the OFF time of the stimulation signal (col. 19, lines 5-13); monitoring a heart rate response signal acquired by the heart rate sensor during the ON time periods of the stimulation signal (col. 19, lines 14-26); and in response to the monitored baseline heart rate signal and the monitored heart rate response signal, adjusting one or more parameters of the stimulation signal to deliver the stimulation signal in the patient’s neural fulcrum zone (col. 19, lines 23-26), the neural fulcrum zone corresponding to a stimulation intensity during which a transition heart rate response is detected, the transition heart rate response being between tachycardia and bradycardia and comprising a heart rate change of between 0% and 5% (col. 14, lines 4-30).  Libbus et al. does not expressly disclose in response to detection of a cardiac event, activate the VNS subsystem to deliver an acute anti-arrhythmic VNS therapy different from the chronic VNS therapy to the patient; and in response to a continuation of the cardiac event after delivery of the acute anti-arrhythmic VNS therapy, activate the ICD subsystem to deliver electrical cardioversion-defibrillation energy to the patient.  Burnes et al. however, teaches it is known in the art to deliver a VNS stimulation chronically such as prior to confirmation of the existence of an arrhythmia, and then when the arrhythmia is detected, delivering an acute anti-arrhythmic VNS therapy, and if the arrhythmia continues afterward, delivering a defibrillation shock with an ICD ([0027]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the patented claim to include the teachings of Burnes et al. in order to “help avoid delivering unnecessary defibrillation shocks to patient” ([0027]).   
Regarding claim 22, 31, 37, Libbus et al. in view of Burnes et al. discloses the VNS subsystem is configured to deliver the acute anti-arrhythmic VNS therapy by applying a higher intensity electrical stimulation than the chronic VNS therapy ([0078]).
Regarding claims 23, 32, Libbus et al. in view of Burnes et al. discloses a housing 54 containing the pulse generator , wherein the housing comprises a conductive electrode 52 coupled to the ICD system ([0052]).
Regarding claims 24-26, 33, Libbus et al. in view of Burnes et al. discloses a single lead assembly 18 coupled to the pulse generator 16 comprising a VNS electrode 46, 48, 50 provided at an end of the single lead assembly distal from the pulse generator, a first ICD electrode 40, 42, 44 and a second ICD electrode 40, 42, 44 ([0055]; fig. 2a); wherein the first ICD electrode is provided at an intermediate location on the single lead assembly between the pulse generator and the VNS electrode, and the second ICD electrode is provided at a second intermediate location on the single lead assembly between the pulse generator and the VNS electrode (fig. 2a).
Regarding claim 28, 38, Libbus et al. discloses the stimulation signal of the chronic VNS therapy has a frequency between 2 hz and 20 hz (col. 15, line 25; col. 17, line 42-50).
Regarding claims 29, 39, Libbus et al. discloses the stimulation signal of the chronic VNS therapy has a duty cycle between 15% and 30% (“the low intensity maintenance dose may comprise a narrow range approximately at 17.5%, such as around 15% to 20%” col. 11, lines 3-5).
Regarding claim 34, Libbus et al in view of Burnes et al. discloses the heart rate sensor ([0032]) includes a sensing electrode provided at an intermediate location on the single lead assembly between the pulse generator and the first ICD electrode ([0054]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERICA S LEE whose telephone number is (571)270-1480. The examiner can normally be reached M-F 8-7pm, flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carl Layno can be reached on 571-272-4949. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ERICA S LEE/Primary Examiner, Art Unit 3792